UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 11, 2009 Javelin Pharmaceuticals, Inc. (Exact name of registrant as specified in its charter) Delaware 001-32949 88-0471759 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 125 CambridgePark Drive, Cambridge Massachusetts (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code(617) 349-4500 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02 Results of Operations and Financial Condition On August 11, 2009, Javelin Pharmaceuticals, Inc. (the “Company”) reported its financial results for the fiscal quarter ended June 30, 2009. A copy of the press release is furnished herewith as Exhibit99.1 and is incorporated herein by reference. The information contained herein and in the accompanying Exhibit99.1 is being furnished pursuant to “Item2.02 Results of Operations and Financial Condition.” The information contained herein and in the accompanying Exhibit99.1 shall not be incorporated by reference into any filing of the Company, whether made before or after the date hereof, regardless of any general incorporation language in such filing, unless expressly incorporated by specific reference to such filing. The information in this report, including Exhibit 99.1 hereto, shall not be deemed to be “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section or Sections11 and 12(a)(2) of the Securities Act of 1933, as amended. Item9.01 Financial Statements and Exhibits (d)Exhibits. Exhibit No. Description Press Release of Javelin Pharmaceuticals, Inc. dated August 11, 2009 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. JAVELIN PHARMACEUTICALS, INC. By: /s/Stephen J. Tulipano Name: Stephen J. Tulipano Title:
